Case 1:20-cv-02585-GPG Document 9 Filed 09/03/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02585-GPG

KENNETH GLAD,

        Petitioner,

v.

BILL ELDER, in his official capacity as EL PASO COUNTY SHERIFF,

        Respondent.


     JOINT MOTION FOR CLARIFICATION OF ORDER TO FILE PRELIMINARY
                              RESPONSE



        Petitioner Kenneth Glad and Respondent Bill Elder jointly move for an order clarifying

this Court’s Order to File Preliminary Response (Dkt. 7) and as grounds state the following:

        1. Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel certifies that he has

conferred with counsel for Respondent Bill Elder, who joins this motion to clarify.

        2. Petitioner Kenneth Glad filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, as well as an emergency motion for expedited consideration of his petition and/or a

temporary restraining order, on August 25, 2020. Dkt. Nos. 1, 2. The petition was brought against

Bill Elder in his official capacity as the Sheriff of El Paso County, Colorado, where Mr. Glad is

currently detained prior to trial because he cannot afford the $300,000 bond that was set in his

case.

        3. The Court’s Order to File Preliminary Response added the Attorney General of the

State of Colorado as a named respondent “for the purpose of service of this Order and for
Case 1:20-cv-02585-GPG Document 9 Filed 09/03/20 USDC Colorado Page 2 of 4




response,” Dkt. No. 7, at 1 n.1, and directs the Attorney General to file a preliminary response to

the petition within twenty-one days, id. at 2.

       4. The Court’s Order does not expressly state whether Respondent Bill Elder is required

to file a preliminary response to the petition.

       5. Because Mr. Glad is detained in the El Paso County jail, the El Paso County Sheriff is

the proper respondent to his petition. Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) (“Whenever

a § 2241 habeas petitioner seeks to challenge his present physical custody within the United States,

he should name his warden as respondent and file the petition in the district of confinement.”). Mr.

Glad is not detained pursuant to a state court-judgment and is not in the custody of the Attorney

General.

       6. The parties therefore seek clarification as to whether Respondent Bill Elder is ordered

to file a pre-answer reply pursuant to the Court’s Order (Dkt. 7).

       Respectfully submitted this 3rd day of September, 2020.

                                       /s/ Adam Mueller
                                       Adam Mueller
                                       David Kaplan
                                       Haddon, Morgan and Foreman, P.C.
                                       150 East 10th Avenue
                                       Denver, Colorado 80203
                                       amueller@hmflaw.com
                                       dkaplan@hmflaw.com
                                       (303) 831-7364


                                       Eric Halperin
                                       (DC Bar No. 491199)
                                       Olevia Boykin
                                       (TX Bar No. 24105518)
                                       Alexandria Twinem
                                       (DC Bar No. 1644851)

                                                  2
Case 1:20-cv-02585-GPG Document 9 Filed 09/03/20 USDC Colorado Page 3 of 4




                            Civil Rights Corps
                            1601 Connecticut Ave. NW, Suite 800
                            Washington, DC 20009
                            eric@civilrightscorps.org
                            olevia@civilrightscorps.org
                            alexandria@civilrightscorps.org
                            (202) 670-4809


                            Attorneys for Kenneth Glad




                                     3
Case 1:20-cv-02585-GPG Document 9 Filed 09/03/20 USDC Colorado Page 4 of 4




                                 Certificate of Service

       I certify that on September 3, 2020, I electronically filed the foregoing Joint
Motion for Clarification of Order to file Preliminary Response with the Clerk of Court
using the CM/ECF system. The foregoing was served via email on Bryan Schmid, El
Paso County Attorney’s Office, at BryanSchmid@elpasoco.com.




                                            s/ Stephanie Poole




                                            4
